Citation Nr: 1327931	
Decision Date: 09/03/13    Archive Date: 09/10/13

DOCKET NO.  08-10 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim of service connection for a spine condition.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from April 1973 to October 1974.  These matters are before the Board of Veterans' Appeals (Board) on appeal from November 2006, December 2006 and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a response to the Board's July 2013 correspondence seeking clarification from the Veteran as to whether he desired a hearing before the Board and, if so, which type of hearing he preferred (a March 28, 2008, VA Form 9 (substantive appeal for the PTSD and TDIU claim) shows that he requested a Board hearing in Washington, D.C. and a September 22, 2011 VA Form 9 (substantive appeal for the back claim) shows that he wanted a hearing by live videoconference), the Veteran requested to appear for a hearing before a Veterans Law Judge at his local RO (Travel Board hearing).

Because the Veteran is entitled to such a hearing upon request, and because Travel Board hearings are scheduled by the RO, a remand is required.  See 38 U.S.C.A. § 7107; 38 C.F.R. § 20.700(a).

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Travel Board hearing at the RO.  The case should thereafter be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


